 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICETO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILLNOT discourage membership in Local Union 2705,United Brother-hood of Carpenters and Joiners of America,AFL-CIO,by discharging ElzieBlanks, or refusing to reinstate him, or in any other manner discriminateagainst employees in regard to their hire or tenure of employment or anyother term or condition of employment.WE WILL NOTengage in like or related conduct that interferes with,coerces,or restrains employees with respect to their rights to join or assist LocalUnion2705, or anyother labor organization,or to engage in other concertedactivities for mutual aid or protection,as guaranteed them in Section 7 of theAct.WE WILL offerElzie Blanks,without prejudice to his,seniorityand otherrights and privileges,immediate and full reinstatement to his former or sub-stantially equivalent position,and make him whole for any loss of earnings,including interest,he has suffered from the discrimination against him.All 'ouremployees are free to become, or refrain from becoming,members ofLocal Union 2705,United Brotherhood of Carpenters and Joiners of America,AFL-CIOor any other labor organization.THE SINGER COMPANY, WOOD PRODUCTS DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Elzie Blanks if presently serving in the Armed Forces ofthe United States of his rights to full reinstatement upon application in accordancewith the Selective Service Act and Universal Military Training and Service Act,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 746FederalOfficeBuilding, 167NorthMain Street,Memphis, Tennessee 38103,Telephone 534-3161.Bausch & Lomb IncorporatedandBeatrice A. Misenar.Case31-CA-106 (formerly 21-CA-6844). June 13,1966DECISION AND ORDEROn April 15, 1966, Trial Examiner James R. Hemingway issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaged in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor RelationsBoard hasdelegated its powers in connection with this case to a. three-memberpanel [Members Fanning, Brown, and Zagoria].159 NLRB No. 20. BAUSCH & LOMB INCORPORATED235The Board has' reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error.The rulings are herebyaffirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in this case, andhereby adopts the Trial Examiner's findings, conclusions,' andrecommendations.[The Board adopted the TrialExaminer'sRecommendedOrder.]'We agree with the Trial Examiner that Respondent independently violated Section8(a) (1) and(3) of the Act by discharging employee Misenar because she maintainedfriendly relations with pickets and strikersIn adopting his findings in this regard, weagree with the reasoning set forth in his Decision,but also rely uponSan AntonioMachine & Supply Corp.,147 NLRB 1112, 1117-20. There,too, an employee,who wasneither a known union member nor within the unit represented by the union,was ter-minated because of a friendly gesture to a picket. In finding said discharge unlawful,itwas stated that though the discriminatee was not a member of the collective-bargainingunit, she ". . . was still an employee,and her activity at the Union's picket line was anactivity protected by the Act."Further, in the instant case, as inSan Antonio Machine,Misenar's discharge would forseeably discourage union membership,insofar as her openfriendliness with pickets was witnessed by striking and nonstriking employees,who couldnot help but associate her subsequent discharge with her conduct in this regard, andhence conclude that their own collective activity might well be penalized by discharge.See alsoN.L.R.B. v. Radio Oflcers' Union(A.H. Bull Steamship Company),347 U.S17, 39-40, 51TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn July 20, 1965, Beatrice A. Misenar, an individual, filed a charge againstBausch & Lomb Incorporated, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National Labor Relations Act, asamended, 29 U.S.C., sec. 151et seq.,herein called the Act.Upon this chargethe Regional Director for the National Labor Relations Board, herein called theBoard, on behalf of the General Counsel of the Board issued a complaint againstthe Respondent on October 8, 1965, alleging that the Respondent had committedunfair labor practices in violation of Section 8(a)(1) and (3) of the Act by dis-charging the said Misenar.On October 18, 1965, the Respondent filed its answerinwhich it admitted the discharge of Misenar on July 9, 1965, admitted that ithad failed and refused to reinstate said Misenar, but denied that it had dischargedMisenar and thereafter refused to reinstate her because she assisted and supportedthe Jewelry Workers Union, Local No. 23, International Jewelry Workers Union,AFL-CIO, herein called the Union, or engaged in other union activities or in otherconcerted activities for the purposes of collective bargaining or other mutual aidor protection, as alleged in the complaint.Simultaneously with the filing of thecomplaint, the Respondent filed a motion for a bill of particulars.This motionwas referred to Trial Examiner James R. Hemingway for ruling, and on Octo-ber 28, 1965, I denied the said motion.Pursuant to notice, a hearing was held before me in Los Angeles, California, onNovember 4 and 5, 1965.At the close of the hearing the parties requested timein which to file briefs and such time was granted. Briefs have been received byme from both parties.From my observation of the witnesses and upon the entire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is now, and has been at all times material herein, a New Yorkcorporation engaged in the manufacture and wholesale distribution of opticalproducts, and it maintains a plant located in Los Angeles, California.Respondent 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDannually receives at itsLos Angeles, California, plant goods valuedin excess of$50,000 which were shipped to it directly from outside the State of California.Jurisdictionisnot contested.I find that the Board has jurisdiction and that itwill effectuate the purposes of the Act toassert jurisdiction.II.THE LABOR ORGANIZATION AND THE STRIKEJewelryWorkers Union, Local Union No. 23, International Jewelry WorkersUnion, AFL-CIO, the Union herein, represents a unit of production employees inthe prescription lens department of the Respondent's Los Angeles plant.TheUnion was certified by the Board followingan electionheld on April 2, 1965.During the course ofensuing negotiationsfor a contract, the employees in the unit,about eight in number,engaged inan economic strike, starting in the latter part ofJune 1965and continuinguntil, July 15, 1965.During the' course of this strike,seven of the eight striking employees, atone time oranother during the strike,picketed the Respondent'splant.III.THE UNFAIRLABOR PRACTICES°A. Employment history ofMisenar-BeatriceMisenarwas employed by theRespondentatRochester,New York,between 1925 and 1942, whenshe resigned,but she resumed work for theRespondent in Los Angeles in 1952 and worked thereafter until her termination, ashereinafter related, on July 9, 1965, at which time she was being paid $1.90 anhour.Misenar'sjob titlewas stock clerk.As such, she was responsible forpurchasing everything needed to be stocked for the Respondent's inventory and,in addition, office supplies.The Respondent kept a file of records 'known as bincards, about 11/2 by 3 inches in size, upon which were notedtheminimum andmaximum number of the particular item noted on the card. The maximum wouldbe the largest amount stocked, and when the supplies got down totheminimumamount, oneof the employees would pull the card out and deliver it toMisenarto order stock from Rochester New York.-From the sketchy descriptions given piecemeal, I judge that Misenar worked ina large generaloffice room with other clerical employees.Her desk faced thefront of the building: Behind her, as she would sit at the desk, werefiling cabinetsapproximately 4 feet in height, the drawers to which were opened on the oppositeside from the side near Misenar. She had a telephone on her desk.Misenar was personally acquainted with the employees from the prescriptionroom who were on strike.One of the employees who did not report for workduring the strike was Grace Oshiro.Oshiro was one of a group of women, includ-ingMisenar, who regularly ate lunch together on Fridays.When Misenar wouldleave the building at lunch time or during one of the two breaks each day, shewould speak to the pickets, greeting them, and asking them questions such aswhether or not their feet were tired, whether or not they were getting sunburned,and the, like.Sometimes she would speak of personal matters having nothing todo with Respondent's business.Soon after the strike started, early in the last week of June, Wilbur Broyles,Respondent's regional manager, telephoned the Los Angeles Police Departmentand gave notice of the strike.On the third day of the strike (the exact day ofthe commencement of the strike not being fixed), Sergeant Francis Gildea of theLabor Relations Detail of the Metropolitan Division of the Los Angeles policewent to the Respondent's plant and spoke with the pickets. -He then went intothe Respondent's building and spoke with Broyles, who, at Gildea's request, tookhim on a tour of the premises.Gildea asked and was told what the strike wasabout.He discussed with Broyles the advisability of private guards,'the possibilityof damage to vehicles, advising that vehicles be centrally located, discussed theRespondent's shipments in and out of the plant.He inspected the shipping roomto see how shipments could go in and out, and while there said to Broyles, accord-ing to Gildea's testimony, "Don't be surprised if there is somebody in here tellingtheUnion whatisgoing onin your plant."Gildea quoted Broyles as replying,"Yes, we think we know."With reference to this incident, Broyles testified thatGildea had said that there was "a pipe line going out of our offices to the picketlines" and to be on the lookout "as to this knowledge being imparted to someoneelse on the outside."Gildea denied having any knowledge that information wasbeing given by anyone inside to the pickets.His version of what he told Broylesismore consistent with probabilities, and I accept it as the correct one. BAUSCH & LOMB INCORPORATED237On Wednesday, June 30, 1965, Misenar left the building by the front door onher 2:45 p.m. break "to buy an ice cream." She returned by way of the backdoor.On the way back, she passed an automobile parked "across from the backentrance" which was used by the pickets to sit down and rest during their reliefperiod.Misenar stopped at the car and commented to Jerome Banuelos and TonyOrtiz, two of the strikers who were sitting in the car, that they had a "cool, lucky,shady spot."Misenar did not relate any further conversation she had with them,but she testified that she dropped an earring and that Banuelos got out of the carto pick it up for. her.'Albert Sinnett, an ophthalmic salesman for the Respondent, whose superiorwas Broyles, testified that, on Wednesday or Thursday of the last week in June,2he saw Misenar, between 4:45 and 5 p.m., at the' west (rear) of the building,apparently talking to someone in an automobile.He identified two strikers namedJerry Porter and Hank Astrudillo as the men in the car.3He testified that, whenhe went back in, he related what he had seen to'Samuel Prato, Respondent's fieldwarehouse manager (Misenar's supervisor), and to John Foltz, the Los Angelesbranch manager.Misenar testified that only on one occasion had she spoken topickets while they were sitting in a car.On all the evidence, I deduce that it wason the one occasion that she testified to as having spoken with pickets resting ina car that Sinnett saw her, and I conclude that he saw her between 2:45 and 3p.m. rather than between 4:45 and 5 p.m. on June 30.'Apparently in order to lend significance to his observation of Misenar'sspeaking with pickets sitting in a car, Sinnett testified that, because of the lackof production, the strike was hampering the Respondent's ability to fill orders,and because of this, the Respondent was sending orders for lenses and frames tovarious branches of Respondent at locations in other States. Sinnett testifiedthat on several occasions he had had conversations with Branch Manager Foltzabout the routing of such orders.He had, one such conversation with Foltz inthemorning of the day he saw Misenar speak with pickets sitting in a car andagain in the afternoon of that day.He testified that the morning conversationtook place at the stock cabinets behind Misenar's chair, that Misenar was therebut that he did not observe her to be listening.He placed the afternoon con-versation as at about 2:30 or 2:45 p.m. and as in, "the same general area.'"Hetestified that he "believed" that Misenar was at her desk at the time, and thatthe second conversation was within Misenar's hearing.The subject of the after-noon conversation was about rerouting of orders. It was after this conversation,according to Sinnett, that he observed Misenar speaking with pickets at the backof the building as previously related.My impression is that Sinnett's memorywas not too clear as to dates or times of day, but that he had had the benefit ofthe testimony given at the hearing on Misenar's unemployment compensationclaim and sought to avoid any such conflicts as might have arisen there.Misenartestified thatmany people, including Sinnett, had held conversations on theother side of the storage cabinets in back of her desk, that she was aware of thefact that Sinnett and another person, presumably Foltz, were talking there beforeshe left on her' break.She did not identify the time as the morning or after-noon break.She testified that although she heard a conversation taking placeshe was not listening to it and did not remember what was 'said. She testifiedthat she stood up, looked at the clock at the back of the room (thereby appar-ently looking past Sinnett and Foltz), and left on her break.Prato testified that on an occasion in late June or early July, Branch OperationsManager Walkley had told him he had seen Misenar' "attempting" to come in one3 Banuelos did not recall the earring incident.Misenar did'not testify to the presenceof a third striker, butin herpresent.'The last days of June fell on' Wednesday in the week ending -July 2I deduce thatthe incident Sinnett witnessed occurred on Wednesday,June 30.8 Sinnett testified that he was half a block away: He did not appear too sure of theidentity of the men in the car.Porter's name was mentioned by Misenar in her affidavitdated July-20, 1965.'Misenar testified that at the unemployment compensation hearing,, following, her dis-charge,Foltz had placed the afternoon conversation as 20 or 25 feet away from andbehind Misenar's desk and that he had testified that, Misenar had walked past them atthe time., Sinnett's testimony in this case regarding the location of their afternoon con-versation varied therefrom, and he did not testify that Misenar had walked past them atthe timeFoltz did not testify in the hearing herein. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDof the two rear doors, but that she had not done so and that she would prob-ably come in the other door.He and Walkley walked to the other door and,Prato testified, he sawMisenar enter the rear door of the building at about4:50 p.m. and that she had in her hand "what appeared to be" about 35 to 50bin cards.Misenar testified that she did not see Prato or Walkley when shereturned from her break on June 30.Misenar sometimes carried bin cards inher pocket or hand in the building but would have no reason to take them outof the building.Prato's testimony about seeing Misenar come in the rear doorat 4:50 p.m. on Wednesday or Thursday (June 30 or July 1) did not carry con-viction.He testified that the incident had occurred after he had been informedby the different people involved, that is, Broyles and Sinnett and perhaps others.This would fix the time as on Thursday, July 1, for there is no indication thatBroyles had mentioned anything to Prato about Misenar until Thursday, July 1,but that was the day that Misenar had left the office early (about 3:30 p.m.) togo to the doctor's .5 If Prato's testimony could be credited at all, it would haveto be assumed that the incident when he saw her enter the back door occurredon Wednesday rather than on Thursday, as he testified. If Prato were mistakenas to the hour when he saw Misenar enter the rear door, he might perhaps haveseenMisenar after she had conversed with the pickets and, conceivably, shemight have been holding in her hand, as described by Prato, her earring or theice cream that she had gone out to purchase.The record does not, however,disclose the description of the ice cream, whether or not in a container, and itdoes not disclose whether or not she had eaten the ice cream before she returned.Walkley was not called as a witness. I am not convinced that Prato's memoryof the time of day was accurate and I am not convinced that what she had inher hand was bin cards.AlthoughMisenar would have had no reason to beout of the building except during her lunch period or break, Prato, who was hersupervisor, apparently did not reprove Misenar for being out of the building atsuch a late hour as he would be expected to do if she were violating a rule.As a basis for Respondent's claim that Misenar was giving out confidentialinformation, however, Prato's testimony is of no value in any event, becausePrato, himself, admitted that here would be nothing on the bin cards whichwould be of any interest to the pickets.He also admitted that he had heardnothing that would lead him to believe that the Union was possessed of, ormaking use of, information concerning the branches of the Respondent to whichitwas sending its orders for lenses to be ground.His suspicion apparently wasthat, if the Union had such information, it would picket the branches.Thereisno evidence that such picketing or any other action was taken by the Unionagainst other branches which were keeping the Los Angeles branch suppliedwith lenses.At about noon on Thursday, July 1, 1965, Misenar used the telephone on herdesk to call Grace Oshiro, an employee who was employed in the section ofRespondent's plant that was on strike.Oshiro did not work during the strike,and so would be considered a striker, but she did not picket.As previouslystated,Oshiro was one of four women at Respondent's plant that had lunchtogether every Friday, and Misenar was calling her on this occasion to see ifshe would be joining them the next day for lunch.RegionalManager Broylestestified:"I turned to answer the phone,6 and there was a conversation on theline, and being suspicious, I put my hand over the talking device and listened."With his hand over the mouthpiece, Broyles called Operations Manager Walkleyto him from his adjoining office and asked Walkley to check Misenar's desk andsee if she was on the telephone.Walkley reported that she was.Broyles thenaskedWalkley to take the receiver and see if he could identify the person withwhom Misenar was conversing.Walkley identified the other voice as that ofOshiro.The portion of Misenar's conversation which Broyles recalled was a5 Prato testified that at the unemployment compensation hearing one of the Company's(Respondent's)witnesseshad testified that it was late on Thursday, July 1, that Misenarhad been seen doing an act which entered into the reason for her discharge and thatMisenarhad then produced a doctor's certificate to show that she had been at the doctor'soffice at 4 p.m. that day. She testified that she had left work at 3: 30 p.m. to keep thisappointment and had not left the doctor's office until after 5 p.m.6 Presumablyhis bell rangwhen Misenar was making a telephone call,and it is a fairinferencethat Broyleshad arranged this in advance. BAUSCH & LOMB INCORPORATED239tier and Misenar said, "I will not give it to them unless you tell me to give itto them."He heard Misenar ask Oshiro to the office the next day to have lunchwith "'the girls," and he heard Oshiro say that she was busy packing and didnot want to be around the office.Oshiro was apparently taking advantage of thehiatus in work caused by the strike to go to Hawaii. Broyles also heard Misenarsay, "I will be glad to keep you informed of all the Union matters going on,"that she was sorry Oshiro could not make it for lunch and that they would gettogether after "the vacation."On cross-examination Broyles also recalled acomment made by Misenar or Oshiro that the strike and picketing was a messand very unpleasant.When the conversation ended, Broyles called Field 'Ware-house Manager Prato, Misenar's superior, into his office and related to him andtoWalkley what he had overheard.Broyles quoted Prato as saying that hewas very much surprised and Broyles also described Prato as "very shocked thatone of his employees was engaging in talking to the people in the, picket line orthe Union people."B.Misenar's dischargeAt 5 p.m. on July 9, 1965, more than a week after Broyles had overheardMisenar's telephone conversation with Oshiro, Prato calledMisenar into theconference room and told her that he was dismissing her.The accounts givenby Prato and by Misenar of the discharge interview did not vary widely, andPrato testified thatMisenar's testimony about the incident was generally accu-rate.Misenar asked Prato why she was being dismissed, Prato told her for dis-loyalty to the Respondent.Misenar asked what she had done. Prato told her,Misenar testified,that she had been seen or heard on two occasions, one onWednesday and one on Thursday (presumably he mentioned Wednesday andThursday of the previous week), talking to pickets in a car.Misenar said that she did not know what she had done that was wrong, thatshe had known "those boys" for 12 years, and the mere fact that they were onstrikewas no reason to treat them like criminals. Prato said he had it "ongoodauthority"that she had been passing out information.Misenar askedwhat she had told the pickets.Prato said that he did not know because he wasnot present but that she knew better than he what she had told the pickets.Prato testified thatMisenar replied that she had only been talking to the picketsabout things of a personal nature and not about business, that she had told themabout a previous experience.Prato added, in explanation, that apparently Misenarhad once belonged to a union.Misenar then asked what she had done on Thursday. Prato did not testifyto this portion of the interview.Misenar quoted Prato as replying, "Nevermind, you know what you did on Thursday."Misenar replied that she did notknow or she would not ask.Misenar quoted Prato as then saying, "Well, youknow, work is falling off." Prato denied saying this.He testified that Misenarhad asked if her discharge had anything to do with her work and that he hadtold her it was certainly not her work, that it was not because her work hadfallen off, that her work was satisfactory.Neither testified'to further conversation.The record does not show when Misenar received her final paycheck. Pratotestified that the decision to discharge Misenar had been made early in the weekendingJuly 9 but that her discharge had been delayed until Friday, July 9,because he had had to write to Rochester, New York, to learn "the variousamounts" due to her.The various amounts due to her would be her wages,her vacation pay, and her pension,which,despite her discharge,she was stillentitled to.Prato presumably had the figures concerning her wages and vacationpay, but he testified that he wrote to Rochester concerning Misenar's pensionafter(rather than before)her discharge.Even accepting, as a fact, Prato'stestimony that the Respondent delayed the discharge because it desired to figureMisenar's final pay before discharging her (a fact which I find difficult tobelieve), I find the delay between Thursday, July 1, when Misenar telephonedOshiro, and Monday or Tuesday, July 5 or 6, when the decision was made todischarge her, difficult to account for if Misenar was considered a security risk.On July 13, 1965, Prato prepared a termination report for the main office inRochester,New York, on Misenar's discharge.On it, he gave the explanation:"Was passing out confidential Company information to RX [prescription)employees who are on Strike."This was in violation of "Reason for Termina-tionNo. 22."Prato testified that, afterMisenar's discharge, he wrote a letterto the home office regarding Misenar's retirement fund ands in this letter, 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDexplained the, circumstances under which Misenar was terminated.This letterisnot in evidence.Respondent's counsel stated, in connection with ' an effort tointroduce a letter from a Rochester law firm tending to corroborate Broyles'testimony, that Broyles had made a verbal rather than a written report toRochester.Broyles, himself, had not testified about that.Respondent did notoffer any explanation, however, for failing to produce Prato's letter.rC. ConclusionsReason for Termination 22, in Respondent's list of reasons for discharge,reads:"Divulging confidential data or information relating to company busi-ness."There is no evidence that an unfounded suspicion of such divulgencefulfills the requirements of Respondent's rules.Apparently, Prato was confined,indischargingMisenar, to the Respondent's listed causes for discharge andcould not put down on the termination report his actual reasons for Misenar'sdischarge.Of course, the fact that Respondent discharged an employee for areason which is not a violation of its rules does not convert such unfair dis-charge into an unfair labor practice. It is, however, a factor which may be con-sidered, along with other evidence, in appraising Respondent's motivation. I findthat Respondent adduced not one iota of evidence which would lead an impartialemployer to conclude that Misenar had, in fact, disseminated any confidentialinformation. -The most that Respondent has shown is that Misenar remainedon friendly relations with employees who were on strike and conversed withthem.IfRespondent had believed that maintaining friendly relations might,conceivably, putMisenar under pressure by strikers to reveal confidential infor-mation, it might have cautioned Misenar to refrain from communications withstrikers in order to remain above suspicion. If it had any real basis for beliefthatMisenar had been aligning herself with the strikers' strike action, _ it mightconceivably have laid her off for the duration, of the strike, but could not havedischarged her.7But Respondent did not `consider such safeguards, apparently,as an alternative to discharge.On the evidence, I can find no rational basis foreven supposing that Misenar might give out confidential information, however.She, herself, did not work on anything that was particularly confidential.Thetestimony shows only that she ordered supplies from Rochester.This wouldhave been no secret to employees of Respondent, even to those on strike. If. theRespondent had felt that the routing of orders for prescription lenses to branchoffices was highly confidential information, discussions of those routings wouldbe expected to have been carried on in the privacy of an office instead of in theopen where anyone might have overheard.8But even excusing such negligence,there is no evidence that Misenar was actually possessed of, let alone that shegave out, confidential information.Respondent showed only that Misenar wasin a position where she might 'have overheard confidential matter had she beenlistening-not that she heard it.Broyles' spying upon Misenar's telephone con-versation, his report of it to Prato as though it were a serious matter, althoughthere was nothing in the conversation from which one might deduce disloyalty,and Prato's "surprise" and "shock" at being informed of Misenar's telephoneconversation with a striker make it apparent that, in the eyes of Respondent,eitherMisenar'smere aswith, or being on friendly terms with, strikerswas tantamount to disloyalty to the Respondent, or, because, as Prato testified,Misenar had "apparently" once been a union member, and because Misenar hadoffered to keep Oshiro informed -of union matters, the Respondent suspectedthatMisenar liad aligned herself with the Union.The first alternative, as a cause for discharge, poses the question, then, as, towhether the discharge, of a nonunion employee because he continues friendlyrelationswith striking union-represented employees is an unfair labor practice.On this point, precedent is scarce.Cases are to be found where the dischargeewas allegedly discharged because of friendly relations with prounion employees,but the discharge in such cases, has.been found to have been actually motivatedby another reason.9 In one case, it was held to be a violation of Section 8(a)(1)7 SeeCooper Thermometer Co.,154 NLRB 502-discharge of nonunion employee forrefusing to cross picket line.8 The failure to take such precaution casts doubt on the accuracyof Sinnett's testimonyconcerning the subject of his conversation.9 CookPaint d Varnish Company,129 NLRB 427. Cf.Indiana Gas t Chemical Cor-poration,130 NLRB 1488. BAUSCH & LOMB INCORPORATED241of the Act foran employer to discharge a clerical employee who was not onstrike, for refusing to cross a picket line.10By such act, however,the clericalemployee gave definite support to the strike;so the discharge was not based onfriendship or association alone.Misenar actually engaged in no activities thatmight be described as concerted,unless passing on news concerning the courseof the strike could be calledconcerted action, as which I would not classify it.The news availabletoMisenarto sendto Oshiro in Hawaii would have been nodifferent from whatitwould havebeen to anyonelocallywhowas interestedenough to learn.Misenar's offer was, therefore,merely to furnish such news toa strikerwho was leaving theState, to informher, for example, of the time thestrike ended,so that Oshiro mightreturnto her job.Cases somewhat akin to the question here posed may be found in the situationwhere an employee is discharged because of his or her relationshipby blood-ormarriage to a striker.Such a discharge has been found to be a violation of theAct.11Ifind no material basis for distinguishing a discharge because of suchrelationshipfrom adischarge because of a relationship of friendship.Such adischarge,for no rational cause and for no reason other than friendship withstrikers,is in the nature of a reprisal used against the strikers because of theirstriking.It is immaterialwhether ornotMisenar'sdischarge actually affectedthe actions of the strikers generally.Itwould tendto have a naturally coerciveeffectuponthose strikerswho were most friendly withMisenar.Accordingly,I find that,by discharging Misenar because she associatedwith, andbecause shewas on friendly terms with, the strikers, Respondent interfered with, restrained,and coerced employees in the exerciseof the rightsguaranteed in Section 7 ofthe Act.But even if a discharge because offriendlyrelationswith strikerswere not anunfair labor practice,I find ample evidencethatRespondent discharged Misenarbecause ofitsbelief,albeit inadequatelygrounded,thatMisenar hadalignedherself withthe strikers.On the evidence,Ifind thattheRespondent had nobasis fora belief thatMisenar was passing confidential informationto strikers.Itsassertionthat she had, I am convinced,was the resultof its attempting tofind a causefor discharge which wouldmeet Respondent's rules for discharge.Itsbelief, therefore,was no morethan a suspicionthatMisenar was union-minded andmight bein a positionto aid the Unionif she desired.I find nodistinction between discharging an employeewho has alreadytaken steps to joinor aida union and discharging an employeewho is merely incorrectlysuspectedof unionactivity or of beinginclined in the future to aid a union.12In eitherevent, the naturaltendency of such conduct by an employeris to discourage itsemployees from joimng or assisting a union or from engaging in other concertedactivity.Ifind, therefore,thatRespondent dischargedMisenar, among otherreasons, to discourage union or concertedactivitiesin violation of Section 8(a)(3)and (1)of the Act.IV.THE REMEDYHaving found that Respondent has unlawfully discharged and refused to rein-stateBeatriceMisenar, I shall recommend that it cease and desist from suchconduct.Because this case is unique and because there is no evidence tendingto show a dispositionon the part of the Respondent to flout the policies of theAct generally,I shall not recommend a broad cease and desist order but shallrecommend that Respondentcease anddesist fromengaging in unfair laborpractices such as are herein found and any like or related conduct.I shall further recommend that Respondenttakecertain affirmative action,including a Recommended Order that it offer Misenar immediate and full rein-statement to her former or substantially equivalent position without prejudiceto her seniorityor other rightsand privileges,and that it make her whole forany loss sufferedby her as a result of theunfairlaborpractice by paying to her10Cooper Thermometer Co ,154 NLRB 502.uMarydale Products Company,133 NLRB 1223, citingMarathon Electric Mfg. Corp.,106 NLRB 1171,1179,enfdsub nom United Electrical,Radio and Machine Workers ofAmerica, Local 1113 v N.L.R B ,223 F.2d 338 (C.A.D.C.),cert denied 350 U.S. 981, 351U.S 915; P.C. t W. Company,129 NLRB 1105;Milco Undergarment Co,106 NLRB 767.12Marydale Products Company,133 NLRB 1223;B V.D. Company,Inc,110 NLRB1412, and cases there cited24 3-084-07-v of 159-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDa sum of money equal to that which she would have earned as wages in Respond-ent's employ between July 9, 1965, the date of her discharge, and the date ofreinstatement to her former or substantially equivalent position, provided, how-ever, that in the event she declines the offer of reinstatement or fails to acceptitwithin 5 days after receipt thereof, then such pay back shall run only to thedate of receipt by Misenar of Respondent's unconditional offer of reinstatement,lessher net earnings elsewhere during said interim, and less, also any amountsshe may have received in said interim period under her retirement pension fromRespondent, which sum shall be restored to the retirement fund of RespondenttoMisenar's credit, the net amount of back pay to be computed on a quarterlybasis in accordance with the Board's customary practice.13 Interest on said sumshall accrue on said net amount, until paid, at the rate of 6 per cent per annum.14CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discharging Beatrice Misenar on July 9, 1965, and by thereafter refusingto reinstate her, because of her friendship with striking union employees andbecause of her supposed aid thereto, Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section 8 (a) (3) and (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon theentire record in the case, I recommend that the Respondent's officers, agents,successors,and assigns shall:1.Cease and desist from:(a)Discharging employees because of their personal friendship with mem-bers of the Union, whether or not they are on strike or because of a belief thatemployees might align themselves with a union or with a strike.(b)Discriminating in regard to hire or tenure of employment or any term orcondition of employment of any employee to discourage membership in anylabor organization.(c) In any like or related manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which I find will effectuate thepoliciesof the Act:(a)Offer Beatrice Misenar immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority or otherrights or privileges and make her whole in the manner set forth in the sectionabove entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents,for examination and copying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and all other records necessaryor useful in analyzing the amount of back pay due under the terms of thisRecommended Order.(c)Post at its plant at Los Angeles, California, copies of the attached noticemarked "Appendix." 15Copies of said notice, to be furnished by the RegionalDirector for Region 31 of the Board, shall, after having been duly signed byRespondent's representative, be posted by Respondent immediately upon receiptthereof in conspicuous places, including all places where notices to employeesisF. W. Woolworth Company,90 NLRB 289.3418i8 Plumbing & HeatingCo., 138 NLRB 716.251n the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order." KILLARD PRINTING COMPANY, INC.243are customarily posted, and shall be maintained by it for 60 consecutive daysthereafter,Respondent taking reasonable steps to assurethatsaid notices arenot altered,defaced, orcovered withany othermaterial.(d)Notify thesaidRegional Director,inwriting,within 20days from thedate of receipt of this Decision what steps Respondent has takentocomplyherewith.1616 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discharge any of our employees who are nonmembers ofJewelryWorkers Union, Local No. 23, International Jewelry Workers Union,AFL-CIO, or of any other labor organization because of the fact that theymaintain friendly personal relations with members of said Union, whether ornot said members are, or are not, at the time, on strike against this Com-pany and WE WILL NOT discriminate in regard to hire and tenure of employ-ment of any employee to discourage membership in any labor organization.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, toform, join, or assist labor organizations to bargain collectively through repre-sentatives of their own choosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or refrainfrom any or all such activities except to the extent that membership in a labororganization is made a condition of employment under the terms of an agree-ment permitted under the proviso to Section 8(a)(3) of the Act, as modi-fied by the Labor Management Reporting and Disclosure Act of 1959.WE WILL offer Beatrice Misenar immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to her seniorityor other rights and privileges previously enjoyed, and WE WILL make herwhole for any loss of pay suffered by paying the sum calculated in the man-ner recommended in the Decision and Recommended Order of the aforesaidTrial Examiner.BAUSCH & LOMB INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 312North Spring Street, Los Angeles, California 90012, Telephone 688-5850.Killard Printing Company,Inc.andLocal 1, Amalgamated Li-thographers of America,International Typographical Workersand Michael Stephan.Cases 29-CA-402 and 455. June 13, 1966DECISION AND ORDEROn April 18, 1966, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that the Respond-159 NLRB No. 33.